Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 12 February 1773
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin



Monsieur,
12 Février 1773.
J’ai trouvé votre Lettre à M. Néave beaucoup trop courte, parce que les choses excellentes qu’elle contient, m’ont appris à en desirer beaucoup d’autres dont je n’aurois peut-être jamais eu la moindre idée. On ne m’a point fait apprendre à nager dans ma jeunesse, et je n’y ai gueres songé depuis. Je viens de chercher dans le grand Dictionnaire Encyclopédique, aux mots nager, natation, &c. tout ce qu’on y dit sur l’art de nager; et j’ai été surpris de voir combien on est peu avancé à cet égard. C’est cependant un objet si intéressant pour l’humanité, qu’il sembleroit mériter plus d’attention de la part des Physiciens, et même des Gouvernemens.
Après cet aveu que je vous ai fait de mon ignorance en cette matiere, il m’appartiendroit moins qu’à personne de la traiter; mais au moins me pardonnera-t-on de solliciter ceux qui sont en état de le faire; et je ne connois personne qui le puisse mieux que vous-même.
Je n’attens pas de vous un traité en forme, vous avez trop peu de loisir; mais entre une multitude de questions qui s’offrent en foule à mon esprit, je vous demande de jetter quelques traits de lumiere sur celles qui vous paroîtront mériter plus particuliérement votre attention.
Je les diviserai en trois Sections. La premiere roulera sur quelques notions préliminaires. La seconde sur les points principaux et essentiels de cet art. La troisieme enfin sur diverses conséquences, et autres considérations accessoires.


  Premiere Section.
I. Le premier objet seroit, à mon avis, de déterminer le poids d’un pied cubique d’eau commune, puis successivement d’eau plus ou moins trouble, plus ou moins salée.
De déterminer également le poids ordinaire du corps humain, en pésant un homme adulte tant dans l’air que dans l’eau, afin d’avoir la pesanteur moyenne d’un pied cubique de son corps; de péser également une femme, un enfant, un viellard; d’en péser même plusieurs, pour juger à quoi peuvent aller les différences entr’eux à cet egard. Vous savez ce qu’on a avancé, il y a peu d’années, dans les nouvelles publiques, au sujet d’un Prêtre de Naples dont le corps n’enfonce, dit-on, aucunement dans l’eau.
Peut-être donc se trouveroit-il des hommes dont le corps flotteroit naturellement dans l’eau, comme la plupart des bois ordinaires, et ce seroit, je crois, le plus grand nombre; d’autres, en petit nombre, qui surnageroient comme le liége, ou qui enfonceroient très-peu; et d’autres enfin, en plus petit nombre encore, qui iroient tout-à-coup au fonds de l’eau, comme le buis.
Tâcher de déterminer quelle quantité du volume total s’enfonceroit dans l’eau, et quelle quantité seroit soutenue au-dessus de l’eau dans un homme ordinaire.
Faire ensorte de déterminer le plus exactement qu’il seroit possible, le rapport tant en volume qu’en pésanteur des différentes parties du corps humain. Le moyen qui me paroîtroit le plus propre pour atteindre assez près de ce but, seroit de péser d’abord tout le corps hors de l’eau, puis de le péser de nouveau dans un grand vaisseau, où il auroit toutes les extrêmités inférieures dans l’eau et le reste hors de l’eau; puis successivement, ayant tout le tronc du corps dans l’eau et les bras et la tête hors de l’eau; ensuite ayant la tête seule hors de l’eau; et enfin ayant tout le corps à la fois sous l’eau (ce qui ne seroit que l’affaire d’un instant;) et au moyen d’un tube gradué, adapté au vaisseau où l’eau seroit contenue, on auroit la mesure exacte de la quantité d’eau déplacée par chacune des parties du corps, d’où résulteroit la connoissance du volume de chacune, et par conséquent celle des rapports de leur volume à leur poids, ce qu’on appelle leur pésanteur spécifique.
II. Le second objet seroit de considerer la structure particuliere, et les différentes manoeuvres des animaux qui vivent continuellement dans l’eau, ou qui la frequentent habituellement, afin d’en tirer quelques inductions et de reconnoitre jusqu’à quel point on pourroit imiter par art ce que l’instinct leur fait faire.
Ainsi les tortues marchent au fond de l’eau, et peuvent y rester long-tems; mais enfin elles sont obligées de venir quelquefois respirer l’air. D’où vient qu’elles en ont si rarement besoin, tandis que nous en avons un besoin continuel? De ce que leur coeur n’a qu’un ventricule et que le nôtre en a deux, entre lesquels il y a une communication ouverte dans le foetus, par le trou ovale qui se bouche pour l’ordinaire peu de tems après la naissance, non pas pourtant si généralement qu’on ne le trouve quelquefois ouvert dans un âge assez avancé; on prétend, avec beaucoup de vraisemblance, que de tels sujets pourroient, comme les tortues, demeurer long-tems sous l’eau sans respirer: tel étoit vraisemblablement le fameux plongeur Pescecola, (ou Nicolas Poisson) en Sicile au 15e siecle, qui pouvoit rester deux ou trois heures sous l’eau; sur quoi il a été proposé d’essayer si l’on ne pourroit pas procurer le même avantage à un enfant quelconque, en l’habituant dès sa naissance à passer chaque jour quelque tems dans l’eau, comme il y étoit dans le sein de sa mere.
Si cette expérience paroit trop délicate, et trop hasardeuse, en voici une beaucoup plus simple, quoique fort embarrassante encore, et dont on cite divers succès: elle consiste à ménager à un plongeur une certaine provision d’air frais, en lui couvrant la tête en entier, et même au-delà, avec une espece de cloche portative dont la matiere ne seroit pas indifférente, quoique aucune ne soit capable de prévenir tout-à-fait une énorme condensation de l’air qui met les poumons fort mal à l’aise.
Tous, ou la plupart des poissons ont été pourvus par la nature d’une espece de vessie aërienne, en forme de double poche, qu’ils compriment ou dilatent à leur gré, pour se soutenir à différentes profondeurs entre deux eaux, descendre tout-à-fait au fond, ou s’élever à la surface. N’y auroit-il pas moyen d’imiter le mécanisme de ces sortes de vessies, qui seroient évidemment de la plus grande utilité? On assure que M. Baffert, l’a en quelque sorte imité avec une espece de pompe.
Tous, ou la plupart des poissons ont reçu de la nature des nageoires pour frapper l’eau, et s’en faire un point d’appui qui les fasse avancer dans telle direction qu’il leur plait. Les oiseaux aquatiques ont les pattes tellement conformées qu’elles leur tiennent lieu de nageoires; les doigts en sont assemblés par des membranes qui s’ouvrent et se ferment en éventail, afin d’offrir plus ou moins de surface, plus ou moins de résistance à l’eau. Les oiseaux destitués de ces sortes de membranes craignent naturellement l’eau, quoique leur corps soit naturellement assez léger pour n’y pas enfoncer, parce qu’ils manquent d’un instrument propre à s’y mouvoir à volonté. L’art a imité en quelque sorte les nageoires et les pattes d’oye dans les rames des barques; mais ne pouvant donner à ces rames la flexibilité en éventail, on tâche d’y suppléer en tournant leur palette tantôt sur son plat et tantôt sur sa tranche, suivant le besoin. Les pattes d’oye ne sont pas difficiles à imiter avec des gants à éventail, qu’on peut faire de taffetas ciré.
III. Le troisieme objet seroit de considerer spécialement quelles sont les parties du corps qui ont le plus de propension à prendre le dessous, et qui sont celles qu’il importe le plus de tenir au-dessus de l’eau.
De déterminer où est le centre de gravité du corps, et quelle des parties extérieures en est la plus proche, et en conséquence doit naturellement enfoncer la premiere.
La bouche et les narines étant manifestement les parties du corps qu’il est le plus nécessaire de tenir au-dessus de l’eau, de peur qu’il n’y entre de l’eau à chaque inspiration (pouvant pénétrer par cette voie dans l’estomac, dans les intestins, et peutêtre même dans les poumons); considérer et avertir des divers moyens de tenir la face au-dessus de l’eau, dont le plus facile est vraisemblablement la position sur le dos.



  2e. Section.
Venons maintenant au principal objet, c’est-à-dire, à ce qui constitue proprement l’art de nager, et pour plus de clarté, distinguons-y deux points essentiels, sçavoir les moyens de se soutenir à la superficie de l’eau, et les moyens de s’y mouvoir à son gré dans tous les sens. Chacun de ces points mérite d’être traité séparément.
I. Il est donc question en premier lieu d’examiner les divers moyens de se soutenir sur l’eau, ou de remonter du fonds de l’eau avec des secours accessoires, ou sans aide, ou même malgré quelques obstacles.
Il est aisé de concevoir que tout ce qui peut compenser l’excès de la pesanteur de nos corps sur la pesanteur de l’eau doit nous soutenir à la surface. Des corps légers fermement attachés à nos corps, et convenablement placés, peuvent trés-bien remplir cet objet. Le liége tient le premier rang dans ce genre, attendu sa légereté naturelle avec une solidité suffisante. Les calebasses, les vessies, les bouteilles peuvent y suppléer, pourvu que leur intérieur soit vide, leur gouleau bien bouché, et que leurs parois ayent une force de résistance suffisante. Le scaphandre de M. l’Abbé de la Chapelle est (à ce qu’on m’a assuré) fort supérieur à tout cela dans le même genre; mais j’ai entendu parler de certains corselets, ou soubrevestes, inventés en Angleterre, et qu’on prétend qui ne lui cédent en rien; c’est ce que vous êtes plus à portée que moi de verifier.
Mais supposons l’homme abandonné à lui-même, sans tous ces secours extérieurs, et supposons le au fond de l’eau, quelle ressource a-t-il pour remonter à la surface? Il en a une bien simple et immanquable. Qu’il fasse précisément ce qu’il feroit, s’il avoit les pieds dans un bourbier, pour s’y enfoncer davantage: qu’il fasse effort pour frapper la terre avec les pieds; son action ne sera point en pure perte. Ses pieds ne pouvant avancer suivant la direction qu’il leur aura imprimée, seront repoussés avec le même degré de force dans une direction diamétralement opposée, c’est-à-dire de bas en haut, et son corps se retrouvera presque dans l’instant à la surface de l’eau.
Arrivé ainsi à la superficie, il s’agit de s’y soutenir. Il faut donc considérer en quelle position il s’y trouve d’abord; ce qui résulte immédiatement de cette position, et ce qu’il a à faire en conséquence.
Il remonte à la surface dans une situation verticale, la tête sortante au-dessus de l’eau. Bientôt le poids de la tête la renverse sur l’eau, et les extrêmités inférieures continuant à s’élever, l’homme se trouve étendu à plat à fleur d’eau dans une situation horisontale. Dans cette position, son corps présente à l’eau sa surface la plus étendue, et ne peut enfoncer sans déplacer un trés-grand volume d’eau.
Alors qu’il fasse effort de tout son corps pour l’enfoncer dans l’eau, en faisant agir de concert tous les muscles abdominaux, pectoraux, dorsaux, lombaires, &c., contre la couche inférieure de l’eau sur laquelle repose la masse de son corps; l’eau leur résistera avec la même force, et par sa réaction soutiendra le corps de l’homme, et tendra même à le soulever de plus en plus.
Le moyen que vous avez imaginé pour inculquer cette leçon, en proposant de jetter un oeuf au fond de l’eau, et de s’efforcer de l’en retirer promptement, est on ne peut pas plus ingénieux, et tout-à-fait propre non-seulement à inspirer de la confiance dans la force de l’eau, mais encore à enseigner sans affectation le grand et seul vrai secret de mettre cette force à profit.
La peur, en pareil cas, n’empêche pas seulement de prendre à propos un bon parti, mais elle fait faire précisément le contraire de ce qui convient. L’homme effrayé se redresse de toute sa force, pour tâcher de remonter à la superficie. En relevant ses mains, il frappe l’eau de dessous en dessus, et en est repoussé en sens contraire, c’est-à-dire, de haut en bas. En abaissant ses pieds qui offrent à l’eau moins de superficie que son ventre ou son dos; ils font l’office de coins pour fendre l’eau, et l’homme est bientôt précipité au fond.
Il doit être sans contredit plus facile de nager tout nud qu’avec des habits, ou autres corps étrangers; ainsi il seroit bon de considérer les effets qui peuvent résulter tant de l’embarras des habits que de leur pésanteur; les meilleurs expédiens, soit pour en supporter la charge, soit pour s’en débarrasser; et enfin de quel poids la prudence permet, ou ne permet pas à un bon et fort nageur de se charger, lorsqu’il à une riviere à traverser à la nage.
II. En second lieu, comme, à proprement parler, flotter sur l’eau ce n’est pas encore nager; il faut sçavoir donner à son corps un mouvement progressif sur l’eau, suivant telle direction que l’on juge à propos; il me semble que cette question peut se résoudre aisément par les mêmes principes que les précédentes.
Voyez un canard dans une piece d’eau, et considerez comment, avec ses pattes déployées, il chasse l’eau en arriere, pour en être rechassé, et se porter en avant.
Que vos mains allongées pointent, pour ainsi dire, en avant avec les doigts, et frappent l’eau avec leurs paumes en se rapprochant du corps. Que les plantes de vos pieds étendues, poussent fortement l’eau en arriere. L’eau de l’avant cédera à vos mains, l’eau de l’arriere réagira contre vos pieds avec une force presqu’ égale à celle que vous aurez déployée; et vous avancerez à proportion.
Lorsque vous voudrez changer de direction, il vous suffira de tourner un peu la paume de vos mains er la plante de vos pieds, et d’en frapper l’eau à droite pour vous porter à gauche, ou à gauche pour vous porter à droite.
Il semble qu’on pourroit établir comme un théorême fondamental de l’art de nager qu’il faut faire agir ses pieds dans l’eau tout au contraire de ce qu’on feroit hors de l’eau; en frapper en arriere avec une force proportionnée à l’élan que l’on veut se donner en avant, en frapper l’eau à gauche pour aller à droite, et à droite pour aller à gauche, s’attendre en un mot que leur action sera contrariée en tout par la réaction de l’eau, faire fonds sur cette force répulsive, et se gouverner en consequence.
Ces principes admis, il s’agit de discuter les moyens les plus convenables et les moins fatiguans, soit pour se soutenir longtems sur l’eau, soit pour faire beaucoup de chemin en nageant.
De mettre en parallele les avantages et les inconvéniens des différentes positions du corps, dont les deux principales sont d’être couché sur le ventre, ou d’être couché sur le dos en nageant. La petite voute que le dos forme en-dessous n’est-elle d’aucune utilité? Quoiqu’il en soit, l’élévation de la face dans cette derniere situation semble une grande raison de préférence en sa faveur: sçavoir si, et jusqu’à quel point elle est balancée d’ailleurs?
Comparer les forces respectives des mains et des pieds pour frapper l’eau, les différentes manieres de les déployer, et de les faire agir conjointement ou séparément, en même tems ou alternativement, en battant l’eau ou en la pressant simplement. Les pieds ne peuvent servir que pour avancer en frappant de leur plante en arriere: les mains peuvent servir pour se soutenir et pour avancer, suivant qu’on en tourne la paume constamment en-dessous, ou qu’on la retourne en arriere.
Rechercher comment on peut se retourner lorsqu’on le juge à propos du dos sur le ventre, et comment on peut s’empêcher de tourner involontairement.
Combien de tems il est possible de se soutenir à flot en ménageant ses forces, et quel est le plus grand espace qu’un nageur puisse parcourir sur un canal dans un tems donné.
Comment on peut résister à un courant plus ou moins fort, et quel courant on peut entreprendre de traverser en croisant l’eau avec ses bras alternativement.
III. Examiner en troisieme lieu, s’il est plus utile de se tourner tantôt sur le dos et tantôt sur le ventre, ou de conserver toujours la même position.
Quelle est la profondeur de l’eau la plus favorable aux nageurs, &c.
IV. En quatrieme lieu, prévoir tous les accidens qui peuvent arriver dans l’eau, comme des coups, des crampes, des défaillances, &c.
Aviser aux ressources qui peuvent rester en pareils cas; comme pourroit-être quelquefois de marcher au fond de l’eau et de remonter de tems en tems à la surface, tant pour respirer que pour s’orienter.


  3e. Section.
I. Considerer en premier lieu le plaisir du bain, et de l’exercice dans l’eau.
A quel âge à-peu-près on peut le procurer aux jeunes gens.
S’il seroit absurde de le procurer même aux personnes de l’autre sexe.

II. En second lieu, rechercher l’utilité de l’art de nager, et ne point se dissimuler les inconvéniens.
S’il devroit faire partie de l’éducation ordinaire de la jeunesse.
A quelles professions il paroit plus spécialement nécessaire.
S’il n’est pas sur-tout nécessaire aux Militaires.
III. Considérer en troisieme lieu les effets salutaires du bain, et de l’exercice dans l’eau.
Les degrés de chaleur ou de froid qui rendent le bain et l’exercice de nager plus ou moins sain ou malsain.
A quelles heures il convient de se baigner.
Combien il est essentiel que ce soit plutôt avant qu’après le repas.
Si l’on peut se permettre de prendre quelques boissons ou quelques alimens dans l’eau, et en quelle quantité.
Si l’on doit éviter d’entrer dans le bain étant fort échauffé, et quel en est le danger.
IV. En quatrieme lieu, considérer s’il est aisé d’apprendre de soi-même à nager, et de combien il est plus aisé de l’apprendre avec un bon maître.
Combien on s’y fortifie par l’habitude et l’exercice fréquent.
Et si on peut l’oublier faute de l’exercer.
V. En cinquieme lieu, donner des instructions simples et faciles à se rappeller pour ceux à qui il arriveroit de tomber dans l’eau sans sçavoir nager.
Indiquer des précautions peu dispendieuses à ceux qui ayant à voyager sur l’eau, sont exposés à ces sortes d’accidens.
Rechercher particulierement de quelle matiere, et en quelle forme on pourroit se faire des habillemens moins à charge, et moins embarrassans dans l’eau que ceux qui sont communément en usage.
VI. En sixieme lieu, savoir lorsqu’on apperçoit quelqu’un en danger de se noyer, comment on peut le secourir.
Quels sont les moyens les plus efficaces pour cet effet, et les attentions convenables pour ne pas s’exposer soi-même.
VII. En septieme lieu, considérer l’état des noyés et la cause formelle de leur mort.
Ce qui peut les faire croire morts lorsqu’ils ne le sont pas encore.

Quels sont les secours les plus prompts et les plus puissans qu’on puisse leur donner en pareils cas.
VIII. En huitieme lieu, rechercher tout ce qui a rapport à cet objet dans les anciens Auteurs, et discuter s’il y avoit dans les gymnases des peuples les plus célebres de l’antiquité, des maîtres pour apprendre à la jeunesse à nager, et si l’on nous a transmis quelques-uns de leurs préceptes.
Analyser ou critiquer sans prévention les différens écrits des modernes sur cette matiere.
S’informer aux voyageurs, si, et jusqu’à quel point l’art de nager est spécialement cultivé dans tels ou tels pays.
IX. En dernier lieu, aviser aux établissemens qui peuvent être à desirer, ou à proposer relativement à cet objet, principalement dans de grandes villes situées sur des rivieres, comme Paris, Londres, &c. afin de procurer plus de sureté contre ces sortes de dangers à quantité de citoyens, et plus d’assurance à tous contre la crainte même de ces dangers, dont l’idée seule fait frissonner quantité de personnes.
Si la gare à Paris, ne seroit pas commode pour cela?
Je suis, &c.

